COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                '
                                                                No. 08-18-00023-CV
                                                '
                                                                  Appeal from the
  IN THE INTEREST OF S.D.A., A CHILD            '
                                                                 83rd District Court
                                                '
                                                              of Terrell County, Texas
                                                '

                                                 '                   (TC#3148)

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2019.

                                            YVONNE T. RODRIUGEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
McClure, C.J. (Not Participating)